Citation Nr: 1019326	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  00-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for a 
psychiatric disability affecting a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased rating of 30 percent 
for the psychological disorder.

A November 2007 Board decision denied the Veteran's claim.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, in a July 2009 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for readjudication in accordance with the Joint Motion.

The appeal is REMANDED to the RO.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

In July 2005, the Board remanded the Veteran's claim for a 
rating higher than 30 percent for a psychiatric disability 
affecting a gastrointestinal disorder for additional 
development, to include VA psychiatric and gastrointestinal 
examinations.  The Board instructed the examiners to provide, 
in detail, all signs and symptoms necessary for rating the 
Veteran's condition. 

In the July 2009 Joint Motion the parties agreed that the 
July 2005 Board decision denying a rating higher than 30 
percent for a psychiatric disability affecting a 
gastrointestinal disorder was erroneous because it was 
premised on an inadequate VA medical examination.  The Joint 
Motion agreed that the April 2006 VA gastrointestinal 
examination did not comply with the July 2005 Board remand 
instructions.  Specifically, the parties determined that the 
examination report failed to provide sufficient details to 
rate the Veteran's service connected disability under 
Diagnostic Codes 7307 (gastritis) and 7327 (diverticulitis).  
38 C.F.R. § 4.114 (2009).  The examination was agreed to be 
inadequate because neither the examiner, nor the referenced 
February and March 2006 endoscopy and colonoscopy reports, 
contained findings pertaining to ulcerated or eroded areas, 
or peritoneal adhesions.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board finds it necessary to remand this case for an 
additional examination in order to fully and fairly address 
the merits of the Veteran's claim. 

Additionally, as the Veteran's gastrointestinal 
manifestations as related to the Veteran's psychiatric 
condition will be reevaluated to asses the Veteran's service-
connected disability, the Board finds that the Veteran should 
be scheduled for a psychiatric examination to fully address 
the merits of the Veteran's claim.  Moreover, when available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  As the Veteran's last VA psychiatric 
examination in April 2006 is somewhat stale, and the evidence 
of record suggests that the Veteran's disability may have 
changed since the date of the latest examination, a new 
examination is in order.  

Finally, the most recent medical records associated with the 
claims file are for treatment received at the VA Medical 
Center (VAMC) in San Juan and the VA outpatient clinic (OPC) 
Mayaguez, dated in April 2006, and there is a possibility 
that there may be outstanding treatment records since 2006.  
On remand, all records dated since April 2006 should be 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide sufficient information, and if 
necessary, authorization, to request any 
additional evidence pertinent to the claim 
for an increased rating for a psychiatric 
disorder affecting a gastrointestinal 
disorder.  In particular, request records 
from the San Juan VAMC and Mayaguez VAOPC 
dated from April 2006 to the present.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
records referred to by the Veteran not 
already on file. 

2.  Schedule the Veteran for VA 
gastrointestinal and psychiatric 
examinations to determine the current 
manifestations associated with his 
service-connected psychophysiological 
gastrointestinal disorder.  For each 
examination, the examiner should review 
the claim file and the report should note 
that review.  All necessary tests and 
studies should be accomplished.  A 
complete rationale for any opinions 
expressed must be provided.

a).  With respect to the 
gastrointestinal examination, all 
symptoms of impairment of health, 
resulting from the gastrointestinal 
manifestations of his service-connected 
disability, should be described in 
detail, with particular emphasis on the 
severity and degree of impairment of 
health, in accordance with the latest 
AMIE work sheets for rating digestive 
system disorders.  A complete rationale 
for any opinions expressed must be 
provided.  The examiner is asked to 
comment on the extent to which the 
disability is productive of ulcerated 
or eroded areas or peritoneal 
adhesions. 

b).  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current severity of his psychiatric 
disability affecting a gastrointestinal 
disorder.  All psychiatric symptoms 
associated with that disorder should be 
set forth in detail, with a GAF score 
provided, and a description of the 
impact of the Veteran's psychiatric 
disorder on his occupational and social 
functioning.  The examiner is asked to 
comment on the clinical significance of 
the Veteran's GAF scores and related 
symptomatology recorded on VA 
examinations in April 2001 and April 
2006.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

